Memorandum. The order of the Appellate Division should be affirmed.
Appellant has failed to demonstrate that on the record before us there is any triable issue of fact which is legally material. Nor, assuming that the issue was raised below, is there any merit to appellant’s contention that respondent is precluded from foreclosing the tax liens in question because no notice of redemption was given under section 1110 of the *937Real Property Tax Law. Section 1110 is not applicable since the City of Yonkers has not elected article 11 of the Real Property Tax Law (cf. § 1104, subd 1). We do not consider the several constitutional issues raised for the first time on the appeal to our court.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.